Citation Nr: 0705113	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for residuals of pneumonia.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION


The veteran served on active duty from September 1955 to July 
1959

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.

In February 2006, the veteran testified at a Board hearing 
before the undersigned.  A transcript is of record.

The merits of the issue of entitlement to service connection 
for a left shoulder disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 2006, prior to the promulgation of a decision 
in the appeal, the appellant withdrew from appeal the claim 
for service connection for residuals of pneumonia.  

2.  By rating decision in October 1959, the RO denied 
entitlement to service connection for residuals of a left 
shoulder injury; the veteran was notified of the decision but 
he did not initiate an appeal.

3.  The evidence associated with the claims file since the 
October 1959 RO decision which denied service connection for 
residuals of a left shoulder injury raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the claim for service connection for residuals of pneumonia 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The RO's October 1959 decision denying entitlement to 
service connection for residuals of a left shoulder injury is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

3.  The additional evidence presented since the October 1959 
rating decision is new and material, and the claim for 
service connection for residuals of a left shoulder injury is 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for residuals of 
pneumonia.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

During the hearing before the undersigned Veterans Law Judge 
in February 2006, the veteran indicated that he wished to 
withdraw the appeal concerning the issue of service 
connection for residuals of pneumonia and no allegations of 
errors of fact or law remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal regarding this issue and it is dismissed.



II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   Given the fact that the Board is reopening the 
claim of entitlement to service connection for a left 
shoulder disorder,  and then remanding the case for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA.  

New and Material Evidence

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection for residuals of a left shoulder injury 
was denied in an October 1959 VA rating decision. The veteran 
was notified of the decision and of his appellate rights, but 
he did not appeal.

The evidence of record at the time of the October 1959 RO 
decision included service medical records.  It also included 
a September 1959 VA examination which showed no pathology of 
the left shoulder or arm at the time.  

Evidence received after the October 1959 rating decision 
includes VA medical examinations and private medical records 
submitted by the veteran.  In pertinent part they include 
medical records from a Dr. U.S. showing that the veteran 
complained of left shoulder pain in May 1980 and requested an 
injection.  In November 1997, he was diagnosed with left 
shoulder bursitis.

At his February 2006 Board hearing, the veteran testified 
that during service he fell off a truck and injuring his head 
and left shoulder.  He also reported being involved in an 
automobile accident and practicing judo during which he again 
injured his left shoulder.  

The evidence received since the October 1959 RO decision 
shows that the veteran has been treated for complaints 
regarding his left shoulder and diagnosed with bursitis.  
Given the fact that the October 1959 RO decision denied 
service connection on the basis that a disorder was not then 
shown, given the fact that the appellant now has a current 
left shoulder disorder, and given the rather extensive 
treatment for a left shoulder disorder provided to the 
appellant inservice, the Board finds that new and material 
evidence has been submitted.  

Accordingly, the claim of entitlement to service connection a 
left shoulder disorder is reopened.  38 C.F.R. § 3.156. 


ORDER

The appeal as to the claim for service connection for 
residuals of pneumonia is dismissed.

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of a left 
shoulder injury is reopened.


REMAND

In light of the decision to reopen the claim of entitlement 
to service connection for a left shoulder disorder, the Board 
finds that further development is in order pursuant to the 
provisions of 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Therefore, this case is REMANDED for the following actions:
 
1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
that he has suffered from a left shoulder 
disorder since October 1959.  Thereafter, 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
identified medical records which have not 
been previously secured.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of that fact and ask them to provide a 
copy of the outstanding medical records.

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination by a physician in order to 
determine the nature and etiology of any 
current left shoulder disorder.  The 
claims folder must be made available to 
the examiner, and the examiner must 
carefully consider the in-service record 
of a left shoulder disorder.  All 
indicated studies must be performed.  The 
examiner must then opine whether it is at 
least as likely as not that the any 
current left shoulder disorder began or 
was aggravated during the appellant's 
active duty service.  A complete 
rationale must be provided for any 
opinion offered.  

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4. The RO should then prepare a new 
rating decision and readjudicate the 
remaining issue on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


